DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per applicant amendments and arguments noted in the remarks of 04/15/2022, claims 11, 14-17, 20-22, 29-30, 33 and 38-40 are amended. Claims 1-10 were previously cancelled. Applicant further amended to clarify the objected claim in the last Office Action, and the claim objections have been withdrawn. Applicant further filed a terminal disclaimer to overcome the Non-statutory double patenting rejections (DP), hence withdraw the DP rejections, the only remaining rejections in the office.
Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/199,904 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 was filed after the mailing date of the non-final Office Action on 03/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 11, 21, 30 and 39 limitations: “… an inductive charger for inductive power transfer to an inductive charging receiver in an electronic device to provide power to the electronic device …  the microcontroller is configured … a first selection of the resonant capacitors to the inductive charging coil and the coil drive circuit to form a resonant circuit having a first resonant frequency, and Reply filed: April 15, 2022operating the coil drive circuit with the operating frequency at a first operating frequency for providing inductive power to the electronic device at a first power level; and in a second mode of operation: configuring the capacitor switches to couple a second selection of the resonant capacitors different from the first selection to the inductive charging coil and the coil drive circuit to form a resonant circuit having a second resonant frequency different from the first resonant frequency, and operating the coil drive circuit with the operating frequency at a second operating frequency different from the first operating frequency for providing inductive power to the electronic device at a second power level different from the first power level …” in combination with the remaining claim elements as set forth in claims 11, 21, 30, 39 and their depending claims 12-20; 22-29; 31-38 and 40 respectively. Therefore claims 11-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859